ORDER DISMISSING APPEAL
7 NTC Sec. 801(b) requires the Chief Justice to review appeals in order to determine whether the grounds for appeal set forth in them show probable cause for review.
This is a replevin action in which the district court made a factual determination that the plaintiff was the true owner of a horse and a legal determination there is no liability on the part of the true owner of property to pay a holder of it for maintaining it.
As to the ownership of the horse, the court quite apparently determined that the testimony of the plaintiff that the horse was his, had been reported missing by him and that it had been accidentally misbranded was true, and from the well-drafted findings of fact of the trial court, as compared with the arguments of the defendant-appellant, there is no reason to believe the trial court's finding on ownership was in error. (I note that no special defense that the defendant that he was a bona fide purchaser of the horse was raised, and such an argument - if allowable - was waived).
As to whether or not the plaintiff was liable in damages to the defendant for feeding and keeping the horse, the legal arguments presented by the defendant-appellant do not address that question and therefore do not raise probable cause to believe an error was committed.
Therefore this appeal is DISMISSED.